DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 June 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to “sensitivity information” in claims 1, 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks regarding the inclusion of “noise-removed” information in the database is not persuasive as Barash clearly stores the modified document, which is the document without the “noise” (Barash et al. [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura US PG Pub 20100057724 A1, and further in view of Barash et al. US PG Pub 20170017630 A1 and Michels et al. US PG Pub 20140279674 A1.
Regarding claims 1 and 8, Matsumura teaches a text information acquisition unit configured to acquire a plurality of text information items from information published on a predetermined media under a predetermined acquisition condition (Matsumura [0027] "Blog server 30 is connected to network 100. Blog server 30 comprises memory unit 31 for storing information which can be subjected to searches, and is available for browsing on the network."); wherein the text information acquisition unit extracts sensitivity information from the information published on the predetermined media, and acquires the plurality of text information items as information in which the sensitivity information is associated with the information published on the predetermined media (Matsumura [0052] "When search server 10 determines that the signal received from IPD 20 is the decision request signal (step 118), search server 10 executes the search formula created at step 112 to extract blogs of interest (step 119)”), and wherein the text information acquisition unit is configured to acquire the plurality of text information items as information in which sensitivity information is associated with the information published on the predetermined media (Matsumura [0057] - [0058] "Search server 10 extracts search-hit blogs from blogs open to the public on network 100 according to Formula 1.); a text information display unit configured to display the plurality of text information items on the output interface (Matsumura [0030] "IPD 20 comprises input unit 21 for the user to enter an instruction; display unit 22 for displaying the result of a search under way; receiver unit 23 for receiving data from search server 10 through the network;"); a noise-removed information creation unit configured to, when at least a part of each of the plurality of text information items displayed on the output interface is designated as noise by an operation of the input interface from the user, create a noise-removed information item which is text information obtained by removing text information including the part designated as the noise from the plurality of text information items (Matsumura [0051] "The user manipulates input unit 21 to enter an instruction to return to the search word confirmation screen for again making another search when the user determines that the pertinent word screen, viewed by him, includes a word which is not pertinent to a search object."); a noise storage unit configured to store the noise (Matsumura [0047] "The search formula is stored in memory unit 11 in association with the keyword."); and a noise display unit configured to display the noise stored in the noise storage unit on the output interface when a display operation of the noise is executed by the operation of the input interface from the user, wherein the display operation of the noise displays the noise while the plurality of text information items are displayed on the output interface (Matsumura [0105] “FIG. 10 is a diagram showing an exemplary search word confirmation screen in this exemplary embodiment. The screen shown in FIG. 10 displays two tables, where the upper table is similar to that of FIG. 6, and the lower table provides word B as well as word D and an additional require/negate column corresponding to word B.”); and a noise-removed information display unit configured to display the noise-removed information item on the output interface together with the sensitivity information associated with the noise-removed information item on the output interface together with the sensitivity information associated with the noise-removed information item (Matsumura [0057] - [0058] "Search server 10 extracts search-hit blogs from blogs open to the public on network 100 according to Formula 1. FIG. 5 is a diagram showing an example of a search-hit blog. The search-hit blog shown in FIG. 5 is an article on news published on the network by NEC."),
Matsumura does not teach a database creation unit configured to create a database by performing predetermined processing on the noise-removed information item. This is because Matsumura does not teach storing the results in a database, since the Applicant defines "noise" as [0003] "unnecessary information having no value in use". This definition is different from the standard one, and as such examiner has interpreted the claim in light of "noise" meaning "unnecessary information [to the user's desired output]". Specifically, this aspect has been interpreted as saying that the user may designate text information that should be excluded from the results, which Matsumura does by allowing the user to define pertinent and impertinent words and then searching on the pertinent ones while excluding the impertinent ones. “noise-removed information item" would be the result of the pertinent/impertinent processing. 
Barash et al. teaches a database creation unit configured to create a database by performing predetermined processing on the noise-removed information item (Barash et al. [0037] "The database 208 can be one or more storage locations that can store a plurality of information, e.g., user's preferences, queries, search/investigation parameters, search/investigation results, draft of documents, feedback on the drafted documents, final documents, etc."). Barash et al. teaches storing many things in a database related to a user search, including the previous search results.
Matsumura also does not teach wherein the predetermined processing of the database creation unit includes sensitivity information correction processing of correcting the sensitivity information in the one or more noise-removed information items displayed on the output interface, the sensitivity information correction processing being executed by the operation of the input interface from the user. While Matsumura does not teach correcting the sensitivity information, it has already been shown that Barash et al. teaches storing the search data into a database. 
Barash et al. teaches wherein the predetermined processing of the database creation unit includes sensitivity information correction processing of correcting the sensitivity information in the one or more noise-removed information items displayed on the output interface, the sensitivity information correction processing being executed by the operation of the input interface from the user (Barash et al. [0062] "In some implementations, the method can include receiving at least one modification to the document and generating, based on the received at least one modification, a modified document.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Barash et al. with Matsumura, that in order to easily view and edit old searches they would combine the user preferences, prior search data, and other related information in a database from Barash et al. with the text-based document search from Matsumura.
While Matsumura and Barash et al. both deal with extracted information, neither specifically details where that information is “sensitivity information” as defined by the amended claims. However, since the sensitivity data used in the claimed invention is not handled differently from other, more general data the uses of the data described by the combination of Matsumura and Barash et al. still holds.
Michels et al. teaches wherein the extracted sensitivity information is information indicating at least one of human sensitivity or expression (Michels et al. [0075] “the PG module 112 can use natural language processing techniques to parse and interpret prose about the EOI into, for example, a parse tree, and apply statistical models that consider part of speech, counterfactual elements, context, and other such information, to estimate the tone.”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Barash et al. and Matsumura with Michels et al., that in order to assign emotional descriptors to documents so as to provide additional categorization aspects they would combine the tone determination from Michels et al. with the past query and statistics storage from Barash et al. and the text-based document search from Matsumura.
Regarding the additional aspect of claim 1, Matsumura teaches data processing device comprising: an output interface; an input interface configured to be operated by a user (Matsumura [0030] "IPD 20 comprises input unit 21 for the user to enter an instruction; display unit 22 for displaying the result of a search under way; receiver unit 23 for receiving data from search server 10 through the network;").
Regarding claim 4, while Matsumura stores search information, Matsumura does not teach a tag information storage unit configured to store tag information defined by the user, wherein the predetermined processing of the database creation unit includes association processing of associating the noise-removed information item with the tag information stored in the tag information storage unit because Matsumura does not teach storing user tags with the search information. 
Barash et al. teaches storing user defined information, including associations between results (noise-removed information) and user tags. Thus Barash et al. teaches a tag information storage unit configured to store tag information defined by the user, wherein the predetermined processing of the database creation unit includes association processing of associating the noise-removed information item with the tag information stored in the tag information storage unit (Barash et al. [0037] "Using the user interface/dashboard, the user 202 can enter queries, view results of queries, prepare documents, revise documents, view information related to a particular document being prepared (e.g., requirements of specific colleges, deadlines, etc.).").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Barash et al. with Matsumura, that in order to link search results with used defined tags, they would combine the results and user defined tag linking from Barash et al. with the text-based filtering results generation from Matsumura.
Regarding claim 7, Matsumura teaches wherein the predetermined acquisition condition is a condition that the information published on the predetermined media includes predetermined information and does not include predetermined confusion information which is confusable with the predetermined information (Matsumura [0057] - [0058] "Search server 10 extracts search-hit blogs from blogs open to the public on network 100 according to Formula 1. FIG. 5 is a diagram showing an example of a search-hit blog. The search-hit blog shown in FIG. 5 is an article on news published on the network by NEC."). No definition is given for "confusion information", thus examiner took the implied meaning - information which produces bad results while being identical to the pertinent information. Since for that "confusion information" to be predetermined it would have to be deliberately placed in the set media source and Matsumura does not do this examiner felt this aspect was covered.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura US PG Pub 20100057724 A1, Barash et al. US PG Pub 20170017630 A1, and Michels et al. US PG Pub 20140279674 A1 as applied to claim 1, and further in view of Zhao et al. US PG Pub 20190294692 A1.
Regarding claim 5, how that size is measured is not defined, and thus examiner found Zhao et al.'s use of physical product size or product color to sort sufficient for this claim. Thus, while Matsumura and Barash et al. do not teach wherein the text information display unit displays sets of text information on the output interface in order from a largest size, the sets of text information each including identical information or identical and similar information when the plurality of text information items are sorted according to meaning of information included in the plurality of text information items, Zhao et al. teaches wherein the text information display unit displays sets of text information on the output interface in order from a largest size, the sets of text information each including identical information or identical and similar information when the plurality of text information items are sorted according to meaning of information included in the plurality of text information items (Zhao et al. [0038] "For example, in an embodiment in which the documents are product listing pages, a user's sorting input may be an instruction to sort the documents (e.g., to sort the products) by price, by color, by size, by user review rating, and/or some other criteria.").
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art combining Zhao et al. with Barash et al. and Matsumura, that in order to sort text search results in various ways, they would combine the sorting methods from Zhao et al. with the text-based filtering generation from Matsumura.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura US PG Pub 20100057724 A1, Barash et al. US PG Pub 20170017630 A1 and Michels et al. US PG Pub 20140279674 A1 as applied to claim 1, and further in view of Kutilek et al. US PG Pub 20150220497 A1.
Regarding claim 6, as previously discussed, Matsumura does not teach creating databases for search data, and thus does not teach wherein the database creation unit creates the database in a state where the sensitivity information is sorted into a plurality of categories. 
Barash et al. teaches wherein the database creation unit creates the database in a state where the sensitivity information is sorted into a plurality of categories (Barash et al. [0061] "In some implementations, at least one mapping can include at least one of the following: at least one magnet component identifier, at least one pivot component identifier, at least one glow component identifier, and any combinations thereof."). The information being sensitivity information is covered by Michels et al. in the rejection of parent claim 1.
Matsumura does not teach the data processing device includes a sensitivity information display unit configured to display the sensitivity information on the output interface in different colors, the sensitivity information being sorted into the plurality of categories and included in the database. This is because Matsumura does not teach specific methods of displaying the data. 
Kutilek et al. teaches the data processing device includes a sensitivity information display unit configured to display the sensitivity information on the output interface in different colors, the sensitivity information being sorted into the plurality of categories and included in the database (Kutilek et al. [0060] "The third of the steps is adding highlight annotations over the bounds of each search result, and tagging the same with the corresponding search terms. [...] Additionally, it may be possible to define the desired highlight color through a swatch interface 124.").
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art combining Kutilek et al. with Barash et al. and Matsumura, that in order to better display results so as to be easily understandable they would combine the color-based highlighting from Kutilek et al. with the result mapping and search storage from Barash et al. and the text-based document search from Matsumura.
Regarding claim 9, Matsumura teaches wherein the plurality of categories of the sensitivity information comprises three major categories: positive, negative, and neutral (Matsumura [0042] “As shown in FIG. 3, the screen displays, side by side, word A, words C associated with each word A, and an entry column for requiring/negating the addition as to whether or not word A should be added to search words (hereinafter called the "additional require/negate column").”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163